DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. 	Claims 16-20 are pending and under consideration. 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 11/04/2014 for claims 18-20 because the claims as currently constituted recite the monoclonal antibodies 1G6-D7 and 5C4-D4, and a review of the parental applications, other than applications 14/932,908 and 62/075,129, does not reveal the claimed limitation.  
Claims 16 and 17 have priority date of 10/11/2011 based on the disclosure of application 13/271,076. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) 
With respect to claims 18-20 Applicant's referral to the antibodies 1G6-D7 and 5C4-D4 in Example 1 of the specification is an insufficient assurance that the required deposit has been made and all the conditions of 37 CFR 1.801-1.809 met.
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit of antibodies 1G6-D7 and 5C4-D4  has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  
If the deposit of antibody antibodies 1G6-D7 and 5C4-D4 is not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of 
(d) the deposits will be replaced if they should become nonviable or non-replicable.

Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.  See MPEP 2406 and 37 CFR 1.804(b).
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a pharmaceutical composition comprising an inhibitor of Hsp90 and a pharmaceutically acceptable carrier. Hsp90 inhibitors include antibodies that may or may not bind Hsp90, known or unknown. Thus the claims encompass a large genus of inhibitors and antibody inhibitors in particular. The genus of inhibitors and antibody inhibitors is highly variable that differ in structure and function from each other.   The disclosure of the antibodies 1G6-D7 and 5C4-D4 fails to adequately describe the genus of Hsp90inhibitors because said genus tolerates members which differ significantly in both structure and function from the antibodies 1G6-D7 and 5C4-D4.  Additionally, the specification has not satisfied the deposit requirements for the antibodies 1G6-D7 and 5C4-D4.  One of skill in the art can reasonably conclude that applicant was not in possession of a genus of an inhibitor of Hsp90or Hsp90antibody inhibitors thereof as broadly claimed at the time the invention was filed.  
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, Id. At 1567, 43 USPQ2d at 1405.  The court also stated that a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id.
In the instant case the genus is only described as a definition by function (i.e. inhibition of Hsp90, and beyond the antibodies 1G6-D7 and 5C4-D4, which have not met the deposit requirements in this application, one of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to what that material consists. 
Additionally, the Federal Circuit has found that claiming antibodies with specific properties, e.g., inhibiting HSP90, can result in a claim that does not meet written description even if the proteins are disclosed because antibodies with those properties have not been adequately described. See Centocor Ortho Biotech Inc. v. Abbott Laboratories 97 USPQ2d 1870 (Fed. Cir. 2011) at 1877-1878.  The specification has not adequately described antibodies that inhibit Hsp90 encompassed by the claims. Thus, the specification as filed does not provide an  or the genus of Hsp90antibody inhibitors as broadly claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0073151 A1 (Jay et al. April 6, 2006, IDS), "Jay”.
Jay teaches treating or preventing cancer metastasis with monoclonal antibody inhibitors of extracellular HSP90 or with geldanamycin or 17-AAG.  See claims 1-11 and ¶¶ 0003 and 0140.  Jay teaches that antibodies to HSP90 inhibit cell invasion. See Fig. 4 and ¶ 0135. 
Jay teaches that extracellular HSP90 binds to pro-MMP2 assisting in activation of the protease.  Jay teaches that inhibition of HSP90with geldanamycin reduced active MMP-2 and reduced invasiveness of tumor cells. See ¶ 0192.
Jay teaches combining the antibodies in pharmaceutically acceptable carriers to pharmaceutical compositions.  See ¶ 0043.

16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stellas et al. (Clinical Cancer Res. March 15, 2007 12 (6): 1831-1838), “Stellas”
Stellas teaches the 4C5 monoclonal antibody (mAb 4C5) that specifically binds HSP90. See abstract and p. 1831-right column. 
Stellas teaches combining mAb 4C5 with phosphate buffered saline (PBS), a pharmaceutically acceptable carrier, for the treatment of melanoma in mice. See p. 1833-Assay of melanoma metastasis and Fig. 6.

7.	Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Li et al. (VIIIth International symposium on Heat Shock Proteins in Biology & Medicine Nov. 2, 2014, IDS), “Li”.  See 2014 Program (VIIIth International symposium on Heat Shock Proteins in Biology & Medicine, http://oldtown.cellstressresponses.org/preliminary-program/, retrieved 05/22/2017, IDS) for the date of the poster presentation, Nov. 2, 2014.
Li teaches that the monoclonal antibodies 1G6-D7 and 5C4-D4 target tumor cell secreted HSP90 and eliminate invasiveness of tumor cells. 
The monoclonal antibodies 1G6-D7 and 5C4-D4 would bind the sequences of claims 19 and 20 because they are the same as the claimed antibodies.  See Example 1 of the instant specification.
One of skill in the art would have immediately envisioned placing the monoclonal antibodies 1G6-D7 and 5C4-D4 in a pharmaceutical composition with a pharmaceutically acceptable carrier for the treatment of tumor cells in vitro or in vivo. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
8.	Claim 18-20 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (VIIIth International symposium on Heat Shock Proteins in Biology & Medicine Nov. 2, 2014, IDS), “Li”  in view of US 2006/0073151 A1 (Jay et al. April 6, 2006, IDS), "Jay”.
Li teaches as set forth above, but does not explicitly teach a pharmaceutical composition with a pharmaceutically acceptable carrier.
Jay teaches as set forth above.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Li and Jay and combine the monoclonal antibodies 1G6-D7 and 5C4-D4 with a pharmaceutically acceptable carrier in a pharmaceutical composition of Jay because Li teaches that the monoclonal antibodies 1G6-D7 and 5C4-D4 target tumor cell secreted HSP90 and eliminate invasiveness of tumor cells. One of skill in the art would have been motivated to place the monoclonal antibodies 1G6-D7 and 5C4-D4 in a pharmaceutical composition with a pharmaceutically acceptable carrier for the treatment of tumor cells because of their ability to eliminate invasiveness of tumor cells. 
Conclusion
9. 	No claims allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/            Primary Examiner, Art Unit 1642